United States Court of Appeals
                              FOR THE DISTRICT OF COLUMBIA CIRCUIT
                                       ____________
No. 20-7010                                                  September Term, 2020
                                                                     1:16-cv-01720-RDM
                                                        Filed On: November 6, 2020
Doyle R. Ham, Jr.,

              Appellant

       v.

District of Columbia,

              Appellee


            ON APPEAL FROM THE UNITED STATES DISTRICT COURT
                      FOR THE DISTRICT OF COLUMBIA

       BEFORE:          Henderson, Rogers, and Walker, Circuit Judges

                                      JUDGMENT

        This appeal was considered on the record from the United States District Court
for the District of Columbia and on the briefs filed by the parties. See Fed. R. App. P.
34(a)(2); D.C. Cir. Rule 34(j). Upon consideration of the foregoing, the motion for
appointment of counsel, the motion for leave to file a supplemental appendix, and the
supplemental appendix, it is

        ORDERED that the motion to appoint counsel be denied. In civil cases,
appellants are not entitled to appointment of counsel when they have not demonstrated
sufficient likelihood of success on the merits. It is

      FURTHER ORDERED that the motion for leave to file a supplemental appendix
be granted. The Clerk is directed to file the lodged supplemental appendix. It is

       FURTHER ORDERED AND ADJUDGED that the district court’s orders filed May
1, 2017, and January 9, 2020, be affirmed. In his complaint, appellant alleged that the
Metropolitan Police Department unlawfully discriminated against him on the basis of
race when it chose not to hire him on two occasions. The district court correctly
concluded that appellant’s claims regarding his earlier non-selection are barred by res
judicata because those claims were previously rejected in a valid, final judgment on the
merits by a court of competent jurisdiction in Ham v. Metropolitan Police Department,
No. 13-1527, 2014 WL 98641 (D.D.C. Jan. 10, 2014). See Ashbourne v. Hansberry,
894 F.3d 298, 302 (D.C. Cir. 2018). The district court also correctly concluded that
                 United States Court of Appeals
                            FOR THE DISTRICT OF COLUMBIA CIRCUIT
                                     ____________
No. 20-7010                                                September Term, 2020

appellant did not present sufficient evidence for a reasonable jury to conclude that
appellee’s asserted nondiscriminatory reasons for denying his 2015 application were
pretextual. See Burley v. Nat’l Passenger Rail Corp., 801 F.3d 290, 301 (D.C. Cir.
2015). Finally, the district court correctly concluded that appellant failed to present
sufficient evidence for a reasonable jury to conclude that appellee’s decision not to hire
him in 2015 was the result of unlawful retaliation. See Univ. of Tx. Sw. Med. Ctr. v.
Nassar, 570 U.S. 338, 352 (2013).

        Pursuant to D.C. Circuit Rule 36, this disposition will not be published. The Clerk
is directed to withhold issuance of the mandate herein until seven days after resolution
of any timely petition for rehearing or petition for rehearing en banc. See Fed. R. App.
P. 41(b); D.C. Cir. Rule 41.

                                       Per Curiam


                                                         FOR THE COURT:
                                                         Mark J. Langer, Clerk

                                                 BY:     /s/
                                                         Daniel J. Reidy
                                                         Deputy Clerk




                                          Page 2